                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                               )
                                                     ) Case No. 20 B 16936
RAMON M. SANTIAGO                                    ) Chapter 13
                                                     )
                      Debtor(s)                      ) Judge A. Benjamin Goldgar

                                          NOTICE OF MOTION

To:     SEE ATTACHED SERVICE LIST

              PLEASE TAKE NOTICE that on September 17, 2021 at 9:30 am I will appear
before the Honorable Judge A. Benjamin Goldgar or any judge who may be sitting in his place,
and present the motion of Village Station Homeowner’s Area Association, Inc. for Relief from
the Automatic Stay, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by video, (1) use this link: https://www.zoomgov.com/. (2) Enter the meeting
ID 160 817 7512. (3) Enter the passcode 623389.

      To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or 1-646-
828-7666. (2) Enter the meeting ID 160 817 7512. (3) Enter passcode 623389.

        When prompted identify yourself by stating your full name.

       To reach Judge Goldgar’s web page go to www.ilnb.uscourts.gov and click on the tab
for Judges.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may call the matter regardless.

                                           VILLAGE STATION HOMEOWNER'S AREA
                                           ASSOCIATION, INC.

                                           /s/ Ronald J. Kapustka
                                           By: Ronald J. Kapustka, Esq.
                                          Kovitz Shifrin Nesbit, 175 North Archer Ave., Mundelein, IL 60060
                                          Tel. (847) 537-0500 / Fax (847) 537-0550
                                          rkapustka@ksnlaw.com; ndaily@ksnlaw.com
                                          ARDC No. 6203095 / KSN FILE (CVIL002-61102)
NOTE: Pursuant to the Fair Debt Collection Practices Act you are advised that this law firm is deemed to be a debt
      collector attempting to collect a debt and any information obtained will be used for that purpose.
iManage\CVIL002\61102\4941014.v1-9/7/21
                                     CERTIFICATE OF SERVICE


The undersigned, and attorney, hereby certifies that I have served a copy of the foregoing Notice

and Motion for Relief from the Automatic Stay to be served upon the parties listed below, as to

the Trustee and the Debtor’s attorney via electronic notice on September 7, 2021 and as to the

Debtor by causing same to be mailed in a property addressed envelope, postage pre-paid, before

the hour of 5:00 pm on September 7, 2021.



                                              SERVICE LIST



David M Siegel, Esq., Attorney for Debtor, David M. Siegel & Associates, 790 Chaddick Drive,
Wheeling, IL 60090 - by electronic notice through ECF

Ramon M. Santiago, 1635 Station Park Drive, Grayslake, IL 60030

Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 - by
electronic notice through ECF


                                                    /s/ Ronald Kapustka
                                                    Attorney for Movant



Ronald J. Kapustka
Kovitz Shifrin Nesbit
175 North Archer Ave., Mundelein, IL 60060
Tel. (847) 537-0500 / Fax (847) 537-0550
rkapustka@ksnlaw.com; ndaily@ksnlaw.com
ARDC No. 6203095
KSN FILE (CVIL002-61102)




NOTE: Pursuant to the Fair Debt Collection Practices Act you are advised that this law firm is deemed to be a debt
      collector attempting to collect a debt and any information obtained will be used for that purpose.
iManage\CVIL002\61102\4941014.v1-9/7/21
                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                               )
                                                     ) Case No. 20 B 16936
RAMON M. SANTIAGO                                    ) Chapter 13
                                                     )
                      Debtor(s)                      ) Judge A. Benjamin Goldgar


MOTION OF VILLAGE STATION HOMEOWNER'S AREA ASSOCIATION, INC. FOR
                RELIEF FROM THE AUTOMATIC STAY


        VILLAGE STATION HOMEOWNER'S AREA ASSOCIATION, INC., a secured

creditor, by and through its attorneys, by Ronald J. Kapustka, moves this Court pursuant to 11

U.S.C. Sec. 362, to modify the automatic stay heretofore entered in this cause, and in support

states as follows:

        1.       This Court has jurisdiction pursuant to 28 U.S.C. §1334 and the general orders of

the Northern District of Illinois.

        2.       Venue is fixed in this Court pursuant to 28 U.S.C. §1409.

        3.       This matter constitutes a core proceeding pursuant to 28 U.S.C. §157(b)(2)(G).

        4.       On or about September 11, 2020, Ramon M. Santiago filed his Petition under

Chapter 13 of the United States Bankruptcy Code.

        5.       Creditor and Movant, Village Station Homeowner's Area Association, Inc.

(“Association") is incorporated under the laws of the State of Illinois as a non-for-profit

corporation and is charged with the authority to administer the subject premises pursuant to the

Declaration for the Association (hereinafter referred to as "Declaration"), duly recorded with the

office of the Recorder of Deeds.



NOTE: Pursuant to the Fair Debt Collection Practices Act you are advised that this law firm is deemed to be a debt
      collector attempting to collect a debt and any information obtained will be used for that purpose.
iManage\CVIL002\61102\4941014.v1-9/7/21
        6.       Debtor(s) are the legal owners of the property commonly known as 1635 Station

Park Drive, Grayslake, Illinois which is subject to the terms and conditions of the Declaration.

        7.       The Declaration gives the Association the right to collect assessments from

owners such as the Debtors herein and to maintain eviction actions and to recover attorneys' fees

and costs from owners who fail to stay current on their assessments. Unpaid assessments are a

lien on the property pursuant to the terms of the Declaration.

        8.       The Debtor(s) have defaulted with respect to their obligations pursuant to the

terms of the Declaration and that they have failed to pay assessments and common expenses as

required pursuant to the terms of the Declaration. As of the date hereof, there is due and owing to

the Association a pre-petition amount in the sum of $2,052.20 (Minus any payments made by the

Trustee) and a post-petition amount in the sum of $2,827.38 in assessments, fees, and costs

through September 7, 2021as evidenced by the Statement of Default filed herewith.

        9.       That enforcement of this security interest has been stayed automatically by

operation of 11 U.S.C.§362 of the Bankruptcy Code upon Debtor(s) filing the instant case.

        10.      As a result of the above, the Association lacks adequate protection of its interest

in the subject property for the reason that the Debtor has not made timely monthly assessments

payments due under the Declaration as required.

        11.      Upon information and belief, the Debtor continues to enjoy the benefits of the

common elements and services provided by the Association without making any contribution to

the common expenses arising therefrom.

        12.      If the Association is not legally permitted to proceed with its eviction complaint

and to protect its interest in the above-described property and to collect assessments post-

petition; as well as to file its lien on the property, it will suffer irreparable injury, loss and

damage, as will the other unit owners in the Association.
NOTE: Pursuant to the Fair Debt Collection Practices Act you are advised that this law firm is deemed to be a debt
      collector attempting to collect a debt and any information obtained will be used for that purpose.
iManage\CVIL002\61102\4941014.v1-9/7/21
        13.      This property is not necessary for an effective reorganization nor is it necessary to

the bankruptcy estate.

        14.      Pursuant to Debtor(s) Bankruptcy Schedules A & D, there is no equity in the

property as the current market value is $185,000.00 and the amount of secured claims is

$190,470.00;

        15.      This Court has authority to order that Rule 4001(a)(3) is not applicable to the

order entered in granting this motion, and creditor requests this Court so order.



        WHEREFORE, Village Station Homeowner's Area Association, Inc. prays that upon

final hearing of this Motion, the Stay pursuant to 11 U.S.C. Sec. 362 be modified so as to permit

the Association to proceed and file its eviction action and/or to enforce its Order for Possession

previously granted in its eviction action, and to file its lien on the property, and to proceed

against the Debtors to collect pre and post-petition assessments, and that Village Station

Homeowner's Area Association, Inc. have such other and further relief as this Court deems just

and equitable.

                                                    VILLAGE STATION HOMEOWNER'S AREA
                                                    ASSOCIATION, INC.


                                                    By:      /s/ Ronald J. Kapustka
                                                             Ronald J. Kapustka

Ronald J. Kapustka
Kovitz Shifrin Nesbit
175 North Archer Ave., Mundelein, IL 60060
Tel. (847) 537-0500 / Fax (847) 537-0550
rkapustka@ksnlaw.com; ndaily@ksnlaw.com
ARDC No. 6203095
KSN FILE (CVIL002-61102)




NOTE: Pursuant to the Fair Debt Collection Practices Act you are advised that this law firm is deemed to be a debt
      collector attempting to collect a debt and any information obtained will be used for that purpose.
iManage\CVIL002\61102\4941014.v1-9/7/21
